DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 2 (claims 8-20) in the reply filed on 08/01/2022 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/01/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2022 and 02/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toguchi (US 2015/0381889).

Regarding claim 15, Toguchi discloses a computing device comprising: 
a support member (Toguchi: a housing of a digital camera 31, see fig. 1A and par. [0017]); 
a sensor mechanically coupled to the support member, the sensor comprising a plurality of pixel cells generating image information for respective regions in a field of view of the sensor (Toguchi: see fig. 1B, 2 and pars. [0019], [0021], in which a second image pickup unit 230 coupled to the housing of the digital camera 31, the second image pickup unit 230 comprises a plurality of pixels cells generating photographer image data for respective regions in a field of view of the second image pickup unit 230);
a processor (a CPU 218), operatively coupled to the sensor and configured to process image information from the sensor; 
a patch trajectory computing engine coupled to the sensor, the patch trajectory computing engine configured to: 
dynamically compute a portion of the plurality of pixel cells representing a patch based on information indicating the patch at a first time and information indicating a trajectory of the patch subsequent to the first time (Toguchi: see par. [0067], note that the CPU 218 dynamically computes a direction of the subject based on motion vectors); and 
selectively enable image information from the dynamically computed portion of the plurality of pixel cells to be coupled to the processor at times subsequent to the first time (Toguchi: see par. [0067], wherein the CPU 218 selectively enables image information from the second image pickup unit 230 to a first image pickup unit 210 based on the direction of movement of the subject).

Regarding claim 18, Toguchi discloses the computing device of claim 15, wherein: 
the sensor is a first sensor (Toguchi: 233see fig. 2 and par. [0023], wherein the second image pickup unit includes a sensor 233), 
the plurality of pixel cells is a first plurality of pixel cells (Toguchi: see par. [0023], in which one of ordinary skill in the art would understand that a sensor 233 includes a plurality of pixels cells), and 
the computing device further comprises a second sensor coupled to the support member, the second sensor comprising a second plurality of pixel cells, and configured to output frames at fixed time intervals (Toguchi: see fig. 2 and pars. [0022], [0030], note that the digital camera further includes a first image pickup unit coupled to the housing of the digital camera 31, the first image pickup unit comprises a second plurality of pixel cells as in the sensor 203, and configures to output frames at fixed time intervals as in self timer shooting mode).

Regarding claim 19, Toguchi discloses the computing device of claim 18, wherein: the patch trajectory computing engine is further configured to selectively enable image information from the second plurality of pixel cells to be coupled to the processor at times subsequent to the first time (Toguchi: see par. [0067], note that the CPU 218 selectively enables image information of the photographer from the first image pickup unit based on information of movement of subject provided form the second image pickup unit).

Regarding claim 20, Toguchi discloses the computing device of claim 15, further comprising: 41WO 2020/101892PCT/US2019/058810 at least one memory, wherein the patch trajectory computing engine is further configured to selectively enable image information from the at least one memory to be coupled to the processor at times subsequent to the first time (Toguchi: see pars. [0041], [0067], note that the CPU 218 stores the face region detection result as face information in a RAM 220 and the RAMN 220 is used as a work area for the CPU 218. Therefore, whenever the CPU 218 gets information from the second image pickup unit based on movement of the subject, the CPU 218 may store image information in the RAM 220).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Toguchi et al. (“Toguchi”, US 2015/0381889) in view of Min (US 2019/0139307).

Regarding claim 8, Toguchi discloses a method of operating a computing system comprising a sensor worn by a user and a processor configured to process image information, the sensor comprising a plurality of pixel cells generating image information for respective regions in a field of view of the sensor, the method comprising: 
analyzing one or more images (Toguchi: see par. [0023], wherein a CPU 218 analyzes one or more images of photographer image data. One of ordinary skill in the art would understand that the second image pickup unit 230 can take many images of photographer image data); 
identifying, based on analyzing the images, an object (Toguchi: see pars. [0052]-[0053], in which the CPU 218 judges whether or not a human face has been detected in the photographer image data based on analyzing the image);
identifying a patch based at least in part on a portion of the identified object (Toguchi: see fig. 3A and par. [0053], note that the CPU 218 identifies features of the face of the photographer as in step S111, S112); and
selectively providing, from the sensor to the processor, image information from a portion of the plurality of pixel cells based at least in part on correspondence between the patch and the portion of the plurality of pixel cells (Toguchi: see fig. 3B, step S115 and par. [0056], wherein the CPU 118 judges the face of the photographer is in the image data obtained by the main camera unit or not based on the photographer image data obtained by the second image pickup unit 230/sub camera unit. It is to say that the CPU 118 selectively provides, from the second image pickup unit 230/sub camera unit to the processor as the CPU 118, feature of the face from the face of the photographer based on correspondent between the features of the face and the face of the photographer).
Toguchi does not explicitly disclose that image depicts the vicinity of the user and identifies an object in the vicinity of the user. 
However, Min teaches that image depicts the vicinity of the user and a processor identifies an object in the vicinity of the user (Min: see fig. 1 and par. [0027], wherein a reality device 102 includes sensor 108 that are used to gather data which can be analyzed to determined when an object is present). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Min with the system/method of primary reference to include that image depicts the vicinity of the user and a processor identifies an object in the vicinity of the user.
One would have been motivated to detect objects surrounding the user. 

Regarding claim 9, Toguchi in the combination with Min discloses the method of claim 8, wherein: 
the portion of the plurality of pixel cells of the sensor is a first portion of the plurality of pixel cells (Toguchi: see pars. [0053], [0056], wherein the face of the photographer is a first portion of the plurality of pixel cells in the photographer image data), and 
the method further comprises: 
estimating a trajectory for the patch based at least in part on objects represented by the portion of the plurality of pixels of the at least one image (Toguchi: see par. [0067], the CPU 218 estimates a direction for the subject represented in the plurality of pixels of the photographer image data); and 
enabling a plurality of portions of the plurality of pixel cells of the sensor at different times based at least in part on the estimated trajectory of the patch, wherein the plurality of portions of the plurality of pixel cells comprise the first portion of the plurality of pixel cells (Toguchi: see par. [0067], the CPU 218 detects motion vector of the subject as the subject deviates from the field of view of the sub camera unit 230 is detected, wherein the movement of the subject includes the subject).

Regarding claim 10, Toguchi in the combination with Min discloses the method of claim 8, wherein: obtaining the one or more images comprises obtaining the one or more images from another sensor and/or a storage memory (Toguchi: see fig. 2 and pars. [0021]-[0022], wherein a first image pickup unit 210 obtains one or more image from another sensor 203).

Regarding claim 12, Toguchi in the combination with Min discloses the method of claim 9, wherein: 
estimating the trajectory for the patch comprises: 
predicting one or more motion vectors for the objects and/or the user (Toguchi: see par. [0067], wherein motion vectors are obtained for the subject for estimating the direction for the subject); and
computing the trajectory for the patch based at least in part on the predicted one or more motion vectors (Toguchi: see par. [0067], in which the direction of the subject is detected based on the obtained motion vectors).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Toguchi et al. (“Toguchi”, US 2015/0381889) in view of Min (US 2019/0139307) and further in view of Park et al. (“Park”, US 2008/0252723).

Regarding claim 13, Toguchi in the combination with Min discloses the method of claim 12.
Toguchi in the combination with Min does not explicitly disclose estimating the trajectory for the patch further comprises dynamically adjusting a size of the patch based at least in part on the estimated trajectory.
Nevertheless, Park teaches estimating the trajectory for the patch further comprises dynamically adjusting a size of the patch based at least in part on the estimated trajectory (Park: see par. [0083], wherein identifying and tracking objects over different video frames or sets of video frames may be possible even if some object variables change such as object size on frame).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Park with the system/method of primary references to include estimating the trajectory for the patch further comprises dynamically adjusting a size of the patch based at least in part on the estimated trajectory.
One would have been motivated to have more option for estimating the trajectory of the subject.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Toguchi et al. (“Toguchi”, US 2015/0381889) in view of Bae et al. (“Bae”, US 2015/0248551).

Regarding claim 16, Toguchi discloses the computing device of claim 15.
Toguchi does not disclose that the sensor comprises a dynamic vision sensor (DVS).
On the other hand, Bae teaches that the sensor comprises a dynamic vision sensor (DVS) (Bae: see par. [0053], in which a dynamic vision sensor 110 generates motion information SOI representing as motion vectors).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Bae with the system/method of primary reference to include that the sensor comprises a dynamic vision sensor (DVS).
One would have been motivated to accelerate the speed of processing image data as the benefit of dynamic vision sensor. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Toguchi et al. (“Toguchi”, US 2015/0381889) in view of Lee et al. (“Lee”, US 2017/0167920).

Regarding claim 17, Toguchi discloses the computing device of claim 15.
Toguchi does not disclose that the sensor comprises a transmissive diffraction mask (TDM).
However, Lee teaches that the sensor comprises a transmissive diffraction mask (TDM) (Lee: see pars. [0021]-[0022], wherein an optical sensor 120 as an photodiode array comprises a transmissive grating. One of ordinary skill in the art wou8ld understand that a transmissive diffraction mask is a transmissive grating).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Lee with the system/method of primary reference to include that the sensor comprises a transmissive diffraction mask. 
One would have been motivated to separate an incident light by diffraction, refraction or filtering into a plurality of spectral rays of different wavelengths (Lee: see par. [0021]). 

Allowable Subject Matter
Claims 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697  

/LIN YE/Supervisory Patent Examiner, Art Unit 2697